Exhibit 10.1
INGRAM MICRO INC.
Compensation Policy for
Members of
the Board of Directors
(As Amended and Restated as of December 1, 2010)
Ingram Micro Inc. (the “Corporation”) has established this Compensation Policy
for Members of the Board of Directors, as amended and restated as of December 1,
2010 (the “Policy”), to provide each member of the Corporation’s Board of
Directors (the “Board”) who is not an employee of the Corporation (a “Director”)
with compensation for services performed as a Director, the terms of which are
hereinafter set forth.

  1.   Compensation:

  •   Each Director will receive an annual award of cash and equity-based
compensation for each calendar year of service.     •   The mix of cash and
equity-based compensation for the calendar year in which services are provided
must be elected by each Director and such election must be received by the
Corporation prior to December 31 of the prior calendar year or within 30 days of
initial appointment or election to the Board, as the case may be, based on the
procedures outlined below.     •   Each election must be made by filing an
election form with the General Counsel of the Corporation on such form as
adopted by the Corporation from time to time.     •   If a Director does not
file an election form with respect to a calendar year by the specified date, the
Director will be deemed to have elected to receive the compensation in the
manner elected by the Director in his or her last valid election, or if there
had been no prior election, will be deemed to have elected to receive the
eligible compensation in the form of non-qualified stock options.     •   When
an election is made with respect to a calendar year, the Director may not revoke
or change that election with respect to such calendar year.     •   The mix of
cash and equity-based compensation is subject to the following assumptions and
restrictions:     (a)   Cash Retainer. For cash selected by the Director as a
component of annual compensation (the “Cash Retainer”), the amount selected will
be subject to the following:

  (1)   Maximum Amount. The maximum amount of the Cash Retainer that may be
selected annually is as follows:

  •   $80,000 for Directors other than Audit Committee members, Committee chairs
and the Non-Executive Chairman of the Board (“NEC”);     •   $85,000 for Audit
Committee members (other than a Committee chair);

1



--------------------------------------------------------------------------------



 



  •   $110,000 for the Audit Committee chair;     •   $105,000 for the Human
Resources Committee chair (subject to an additional $5,000 if also a member of
the Audit Committee);     •   $100,000 for the Governance Committee chair
(subject to an additional $5,000 if also a member of the Audit Committee);     •
  $90,000 for the Executive Committee chair (subject to an additional $5,000 if
also a member of the Audit Committee); and     •   $170,000 for the NEC.

  (2)   Minimum Amount. Audit Committee members and Committee chairs must select
a minimum amount of the Cash Retainer annually, as follows:

  •   $5,000 for Audit Committee members (other than a Committee chair);     •  
$30,000 for the Audit Committee chair;     •   $25,000 for the Human Resources
Committee chair (subject to an additional $5,000 if also a member of the Audit
Committee);     •   $20,000 for the Governance Committee chair (subject to an
additional $5,000 if also a member of the Audit Committee); and     •   $10,000
for the Executive Committee chair (subject to an additional $5,000 if also a
member of the Audit Committee).

      No minimum amount applies with respect to Directors who do not serve as
Audit Committee members or Committee chairs.

  (3)   Payment of Cash Retainer. Subject to Section 1(e)(1) below, the Cash
Retainer will be paid at a rate of one-twelfth of the amount selected by the
Director per month, on a quarterly basis, in arrears, following the close of
each calendar quarter, except that payment of such Cash Retainer for the fiscal
fourth quarter shall be made no later than December 31 of such quarter.

  (b)   Equity-Based Compensation:

  •   Equity-based compensation payable with regard to shares of the
Corporation’s common stock (the “Shares”) must be selected by the Director as a
component of annual compensation.     •   The equity-based compensation must
have an annual value of at least $130,000 for Directors other than the NEC, and
$260,000 for the NEC, and may consist of stock options, restricted stock,
restricted stock units or a combination thereof, and are subject to the
following terms and conditions:

  (1)   Stock Options. Non-qualified stock options will be granted on the first
trading day of March of each calendar year.

2



--------------------------------------------------------------------------------



 



  •   The number of options to be granted will be based on a Black-Scholes
calculation or other valuation method as may be adopted by the Corporation from
time to time.     •   The per share exercise price of the Shares to be issued
upon exercise of an option shall be 100% of the closing price of a Share on the
New York Stock Exchange on the date of grant.     •   The options shall (i) vest
with respect to one-tenth of the Shares underlying such options on the last day
of each month during the calendar year in which the award was made, and
(ii) have a term of ten years.     •   Other option provisions will be as
specified in the applicable grant agreements.

  (2)   Restricted Stock and Restricted Stock Units. Restricted stock and
restricted stock units will be granted on the first trading day of March each
calendar year.

  •   The number of restricted shares/units to be granted will be determined
based on the dollar amount selected by the Director divided by the closing price
of a Share on the New York Stock Exchange on the date of grant rounded up to the
next whole share.     •   Restrictions on disposition of such restricted
shares/units shall lapse on December 31 of the calendar year in which the award
was made.     •   Payment of restricted stock units will be in the form of
Shares at the time of vesting (unless deferred under Section 1(e)(2) below), and
other provisions will be as specified in the applicable restricted shares/units
agreements.

  (c)   Aggregate Limit on Cash Retainer and Equity-Based Compensation. The
aggregate amount of the annual Cash Retainer and the value of the annual
equity-based compensation selected by the Director may not exceed the following
amounts:

  •   $210,000 for Directors other than Audit Committee members, Committee
chairs and the NEC;     •   $215,000 for Audit Committee members (other than a
Committee chair);     •   $240,000 for the Audit Committee chair;     •  
$235,000 for the Human Resources Committee chair (subject to an additional
$5,000 if also a member of the Audit Committee);     •   $230,000 for the
Governance Committee chair (subject to an additional $5,000 if also a member of
the Audit Committee);     •   $220,000 for the Executive Committee chair
(subject to an additional $5,000 if also a member of the Audit Committee); and

3



--------------------------------------------------------------------------------



 



  •   $430,000 for the NEC.

  (d)   Partial Years of Service:

  (1)   If the Director is newly appointed or elected during a calendar year
such that the Director will serve a partial year, the annual cash and
equity-based compensation selected by the Director will be prorated during the
calendar year using the number of months remaining to be served within the
initial calendar year of Board service, divided by 12, commencing with the month
that the Director is first appointed or elected to the Board. Equity-based
compensation will be granted on the first trading day of the month following the
appointment or election to the Board. Stock options will vest proportionately on
the last day of each month during the calendar year in which the award was made.
Restrictions on the disposition of restricted stock and restricted stock units
will lapse on December 31 of the calendar year in which the award was made
(except as otherwise provided with respect to restricted stock units that are
deferred pursuant to Section 1(e)(2) below).     (2)   If the Director’s service
on the Board ends during a calendar year such that the Director will serve a
partial year, the annual cash and equity-based compensation selected by the
Non-Executive Director will be prorated using the number of months of service on
the Board during the calendar year, divided by 12, including the month that he
or she ceases to serve on the Board. Any unvested stock options shall cease to
vest effective immediately following the last month of service on the Board. Any
vested options shall be exercisable for a period of five years following the
date of conclusion of service on the Board, unless they expire earlier.
Restricted stock/units will be prorated using the number of months served on the
Board during the calendar year as the numerator, divided by 12. Restrictions on
the disposition of restricted stock and restricted stock units will lapse on the
last day of the month of the Director’s service on the Board (except as
otherwise provided with respect to restricted stock units that are deferred
pursuant to Section 1(e)(2) below).     (3)   If a member of the Audit Committee
or a Committee chair is appointed to the applicable Committee during the
calendar year of service (i.e., between January and December) he or she will be
eligible to receive the additional Cash Retainer for serving in such position at
a rate of one-twelfth of such amount per month commencing with the month in
which the appointment takes effect. Similarly, if a member of the Audit
Committee or a Committee chair relinquishes his or her position during the
calendar year, he or she will cease to receive the additional Cash Retainer for
serving in such position on the last day of the month in which he or she ceases
to serve as a member of the Audit Committee or chair to a Committee,
respectively.

  (e)   Deferral Elections:

  (1)   Cash Retainer. The Director may elect to defer any Cash Retainer payable
with respect to a calendar year of service in accordance with the Ingram Micro
Inc. Board of Directors Deferred Compensation Plan, as in effect from time to
time, a copy of which is attached hereto as Exhibit A.     (2)   Restricted
Stock Units. The Director may elect to defer settlement of Shares payable with
respect to any restricted stock units that will be granted to the Director with
respect to a calendar year of service, subject to the terms and

4



--------------------------------------------------------------------------------



 



      conditions set forth in this Section 1(e)(2), the restricted stock unit
deferral election form as adopted by the Corporation from time to time, and
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”) and
the regulations thereunder.

  (A)   The Director may elect to defer settlement of 100% of the restricted
stock units that the Director elected to receive with respect to a calendar year
of service pursuant to Section 1(b) above (and which are otherwise scheduled to
vest as of the end of such calendar year) by filing a completed restricted stock
unit deferral election form with the General Counsel of the Corporation. The
Director must file the deferral election form no later than December 31 of the
prior calendar year for the calendar year in which service is to be provided;
provided however, that if the Director is newly appointed or elected to the
Board during a calendar year, the Director may elect to defer settlement of
restricted stock units within 30 days of initial appointment or election to the
Board with respect to restricted stock units that relate to service performed
after the election in accordance with Treasury
Regulation Section 1.409A-2(a)(7). When a deferral election is made with respect
to a calendar year, the Director may not revoke or change that election with
respect to such calendar year. The Director must irrevocably elect the specified
date(s) and increment(s) with respect to which the Director will receive the
Shares associated with the settlement of the restricted stock units that the
Director has elected to defer (the “Settlement Date”) as provided under the
deferral election form in accordance with such form. In the event that the
Director fails to elect a Settlement Date, settlement of the restricted stock
units will occur on the date of the Director’s “separation from service” (within
the meaning of Section 409A(a)(2)(A)(i) of the Code and Treasury
Regulation Section 1.409A-1(h)) (a “Separation from Service”). All deferral
elections shall be made in accordance with rules and procedures established by
the Corporation as determined in accordance with Treasury Regulation
Section 1.409A-2(a).     (B)   The Director shall receive payment of the Shares
on the Settlement Date(s) elected by the Director (or the date of the Director’s
Separation from Service in the event that the Director fails to elect a
Settlement Date) pursuant to the deferral election form as described in
paragraph (A) above.

2.   Expense Reimbursements. The Director will be reimbursed for travel, lodging
and meal expenses incurred to attend Board and Committee meetings and to perform
his or her duties as a Director in accordance with the Corporation’s plans or
policies as in effect from time to time. To the extent that any such
reimbursements are deemed to constitute compensation to the Director, such
amounts shall be reimbursed no later than December 31 of the year following the
year in which the expense was incurred. The amount of any expense reimbursements
that constitute compensation in one year shall not affect the amount of expense
reimbursements constituting compensation that are eligible for reimbursement in
any subsequent year, and the Director’s right to such reimbursement of any such
expenses shall not be subject to liquidation or exchange for any other benefit.

5



--------------------------------------------------------------------------------



 



3.   Ownership Requirement. The Director will be required to achieve and
maintain ownership of at least 15,000 Shares (with vested but unexercised stock
options counted as owned Shares) beginning five years from the date of his or
her election to the Board.   4.   Section 409A. To the extent applicable, this
Policy and all election forms and all other instruments evidencing amounts
subject to the Policy shall be interpreted in accordance with Section 409A of
the Code and Department of Treasury regulations and other interpretive guidance
issued thereunder. Notwithstanding any provision of the Policy, any election
form or any other instrument evidencing amounts subject to the Policy to the
contrary, in the event that the Corporation determines that any amounts subject
to the Policy may not be either exempt from or compliant with Section 409A of
the Code, the Corporation may in its sole discretion adopt such amendments to
the Policy, any election form and any other instruments relating to the Policy,
or adopt other policies and procedures (including amendments, policies and
procedures with retroactive effect), or take any other actions, that the
Corporation determines are necessary or appropriate to (i) exempt such amounts
from Section 409A of the Code and/or preserve the intended tax treatment of such
amounts, or (ii) comply with the requirements of Section 409A of the Code and
related Department of Treasury guidance; provided, however, that this Section 4
shall not create any obligation on the part of the Corporation to adopt any such
amendment, policy or procedure or take any such other action.

6



--------------------------------------------------------------------------------



 



Exhibit A
Ingram Micro Inc.
Board of Directors Deferred Compensation Plan
(includes the adoption agreement and basic plan document)

7